In an action to recover damages for personal injuries and for other relief, appellant, an attorney, has a retainer with the respondent whereby respondent agrees to pay appellant 50% of any recovery for his services. On respondent’s motion an order was made substituting another attorney in place of appellant, directing appellant to deliver certain papers, documents and exhibits in his possession, and directing that the reasonable value of his services and fees he fixed after the disposition and conclusion of the case. The appeal is from so much of the order as directs appellant to deliver the papers and as directs that the reason*780able value of the services and fees be fixed after the disposition and conclusion of the case. Order modified by striking therefrom the third, fourth and fifth ordering paragraphs. As so modified, order affirmed, with $10 costs and disbursements to appellant, and the matter remitted to the Special Term to fix appellant’s lien either in a specified dollar amount or as a percentage of the amount of the recovery or the settlement, if he shall elect the latter method of fixation. (Podbielski v. Conrad, 286 App. Div. 1040.) Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur.